UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES COURI,

                           Plaintiff,
                                                      19 Civ. 5436 (KPF)
                    -v.-
                                                            ORDER
GEORGE PAVIA, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff James Couri’s four letters, dated

July 17, 19, 20, and 22, 2019 (Dkt. #12-15), as well as his motion and

supporting papers for disqualification and recusal, dated July 29 and 30, 2019

(Dkt. #17, 18, 19). In these papers, Plaintiff: (i) moves for the Court to

disqualify and recuse itself from hearing Plaintiff’s case; (ii) requests that he be

permitted to pay the filing fee for his related notice of appeal in three

installments (see Dkt. #10 (notice of appeal)); and (iii) requests that the Court

hold a telephonic conference to discuss his case. For the reasons set forth in

the remainder of this Order, the Court denies each of Plaintiff’s requests.

                                  BACKGROUND

      Plaintiff filed his 436-page complaint on June 11, 2019. (Dkt. #1 (the

“Complaint”)). Broadly speaking, the Complaint alleged that Defendants had

violated Plaintiff’s constitutional rights as well as the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961(c). On June 21, 2019,

the Court entered an Order dismissing the Complaint with leave to replead (the

“June 21 Order”), finding that the Complaint: (i) failed to state a claim on which
relief could be granted; (ii) brought federal claims against certain defendants

who were subject to immunity for such claims; (iii) brought claims for which

venue was not proper in the Southern District of New York; and (iv) brought

claims which were barred by the Rooker-Feldman doctrine. (Dkt. #4). The

June 21 Order set forth in detail the reasons why the Court considered

Plaintiff’s Complaint deficient. Plaintiff was given until July 22, 2019, to file an

amended complaint.

      On July 1, 2019, Plaintiff requested an extension of time to file an

amended complaint. (Dkt. #5). The Court granted the request, permitting

Plaintiff to file an amended complaint on or before August 15, 2019. (Dkt. #6).

On July 16, Plaintiff filed a motion requesting an extension of time to file a

notice of appeal from the Court’s June 21 Order. (Dkt. #8). The Court denied

Plaintiff’s motion as untimely, because no appealable final order had been

entered in the case to appeal. Instead, the Court construed the request as an

application for additional time to file an amended complaint, and granted

Plaintiff leave to file an amended complaint on or before September 15, 2019.

(Dkt. #9). On July 19, 2019, Plaintiff filed a notice of appeal from the Court’s

non-final June 21 Order. (Dkt. #10).

      In the four letters Plaintiff sent between July 17, 2019, and July 22,

2019 (Dkt. #12-15), Plaintiff: (i) moved for the Court to recuse itself from

Plaintiff’s case (Dkt. #13, 17-19); (ii) requested that the Court grant him a

telephonic conference to discuss his case (Dkt. #12); and (iii) requested that he




                                          2
be permitted to pay the filing fee for his notice of appeal in three installments

(Dkt. #13). The Court now considers Plaintiff’s motion and requests.

                       THE LAW REGARDING RECUSAL

      Section 455(a) of Title 28 provides that “[a]ny justice, judge, or magistrate

judge of the United States shall disqualify [her]self in any proceeding in which

[her] impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).

Subsection (b) of this statute further requires a judge to recuse herself

(i) “[w]here [s]he has a personal bias or prejudice concerning a party, or

personal knowledge of disputed evidentiary facts concerning the proceeding,” or

(ii) “[w]here [s]he has served in governmental employment and in such capacity

participated as counsel, adviser or material witness concerning the proceeding

or expressed an opinion concerning the merits of the particular case in

controversy.” Id. § 455(b)(1), (3). Section 144 of Title 28 further provides that a

judge shall not proceed in a matter in which he or she “has a personal bias or

prejudice either against [the plaintiff] or in favor of any adverse party.” 28

U.S.C. § 144.

      Section 455 “sets out an objective standard for recusal, creating the so-

called ‘appearance of justice’ rule.” DeLuca v. Long Island Lighting Co., 862

F.2d 427, 428 (2d Cir. 1988) (internal citation omitted); see also ISC Holding

AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 107 (2d Cir. 2012) (“This provision is

to ‘be evaluated on an objective basis, so that what matters is not the reality of

bias or prejudice but its appearance.’” (quoting Liteky v. United States, 510

U.S. 540, 548 (1994)). Under that test, a court asks: “Would a reasonable


                                         3
person, knowing all the facts, conclude that the trial judge’s impartiality could

reasonably be questioned? Or phrased differently, would an objective,

disinterested observer fully informed of the underlying facts, entertain

significant doubt that justice would be done absent recusal?” United States v.

Bayless, 201 F.3d 116, 126 (2d Cir. 2000) (quoting Diamondstone v. Macaluso,

148 F.3d 113, 120-21 (2d Cir. 1998)).

      “The [Second Circuit] has cautioned that ... the grounds asserted in a

recusal motion must be scrutinized with care, and judges should not recuse

themselves solely because a party claims an appearance of partiality.” Barnett

v. United States, No. 11 Civ. 2376 (LAP), 2012 WL 1003594, at *1 (S.D.N.Y.

Mar. 26, 2012) (internal quotation marks omitted) (quoting In re Aguinda, 241

F.3d 194, 201 (2d Cir. 2001)). More fundamentally, where the standards

governing disqualification are not met, “disqualification is not optional; rather,

it is prohibited.” In re Aguinda, 241 F.3d at 201; see also In re Drexel Burnham

Lambert Inc., 861 F.2d 1307, 1312 (2d Cir. 1988) (“A judge is as much obliged

not to recuse [herself] when it is not called for as [s]he is obliged to when it

is.”). Were it otherwise, recusal motions would become a tool for “judge-

shopping” and “impeding the administration of justice.” In re Martin-Trigona,

573 F. Supp. 1237, 1243 (D. Conn. 1983). And Section 455 “is not intended to

give litigants a veto power over sitting judges, or a vehicle for obtaining a judge

of their choice.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993).




                                          4
                             RECUSAL ANALYSIS

            Plaintiff proffers four bases for the Court’s recusal:

      1.    The Court’s prior service as an Assistant United States
            Attorney (“AUSA”) in the United States Attorney’s Office
            for the Southern District of New York;

      2.    The Court’s failure to inform Plaintiff that it served as
            an AUSA in the United States Attorney’s Office for the
            Southern District of New York;

      3.    The Court’s alleged bias against law suits brought
            against judges;

      4.    The Court’s husband’s status as a partner at Proskauer
            Rose LLP, a firm at which Plaintiff says he is well-known
            as an adversary; and

      5.    The ostensible bias against Plaintiff and his claims
            evident from the Court’s June 21 Order dismissing
            Plaintiff’s Complaint with leave to replead.

(See Dkt. #12, 15, 17-19).

      Central to Plaintiff’s first two recusal arguments is the undersigned’s

prior experience as an AUSA. When Plaintiff’s Complaint was assigned to it,

the Court reviewed Plaintiff’s allegations and determined that the undersigned

was not involved in any of the conduct alleged. It also bears noting that while

Plaintiff has raised a host of claims against, amongst others, state prosecutors,

he has not alleged any improper conduct by federal prosecutors. Nor has

Plaintiff alleged that he had any interactions with the undersigned during his

involvement as a witness, informant, or whistleblower with the United States

Attorney’s Office for the Southern District of New York. The absence of such

allegations, coupled with the Court’s lack of involvement in the facts alleged,

explains both why the undersigned did not affirmatively disclose her prior


                                         5
position and why there is no basis today for the undersigned’s recusal based

on her prior experience as an AUSA.

      In a factually analogous case, another judge in this District denied a

motion for recusal predicated on that judge’s prior position as an AUSA. See

McLean v. United States, No. 08 Cr. 789 (RJS), 2016 WL 3910664, at *9

(S.D.N.Y. July 13, 2016) (“Samuels, however, has not articulated any bias or

prejudice on the part of the undersigned — indeed, there is none — with

respect to this case. Rather, Samuels has only speculated about any bias or

prejudice due to the undersigned’s prior position as an Assistant United States

Attorney and has only proffered unsubstantiated assertions about the

undersigned’s views of individuals of a given nationality.”), certificate of

appealability denied (Nov. 30, 2016), appeal dismissed, No. 16-2702, 2016 WL

9447127 (2d Cir. Dec. 5, 2016). Other judges have similarly rejected motions

for recusal where the judge, though a prosecutor in the same office, was not

involved in the facts underlying the litigation. See, e.g., Baker & Hostetler LLP

v. U.S. Dep’t of Commerce, 471 F.3d 1355, 1357 (D.C. Cir. 2006) (concluding

that § 455(b)(3) “requires recusal when a judge has served in governmental

employment and in such capacity participated as counsel, adviser or material

witness concerning the proceeding or expressed an opinion concerning the

merits of the particular case in controversy” (internal quotation marks

omitted)); Kendrick v. Carlson, 995 F.2d 1440, 1444 (8th Cir. 1993) (“[A]n AUSA

without any involvement in a case brought by other attorneys in his office is

not required to disqualify himself from presiding over such a case under 28


                                          6
U.S.C. § 455(b)(3).” (collecting cases)); United States v. Oluwafemi, 883 F. Supp.

885, 893 (E.D.N.Y. 1995) (denying motion for recusal and holding that a judge

who was formerly a federal prosecutor could preside over cases involving

former colleagues who were still prosecutors); cf. Williams v. Pennsylvania, 136

S. Ct. 1899, 1905 (2016) (“The Court now holds that under the [Fourteenth

Amendment] Due Process Clause there is an impermissible risk of actual bias

when a judge earlier had significant, personal involvement as a prosecutor in a

critical decision regarding the defendant’s case.”). It is understandable that

Plaintiff would be concerned that the Court’s prior employment might place it

in the position of being both prosecutor and judge, or might afford it inside

information regarding Plaintiff’s case. As detailed above, however, those

concerns are unwarranted.

      Third, Plaintiff claims that the Court has a “published predisposition

against suits involving judges and prosecutors.” (Dkt. #13 at 2). As evidence

of this alleged bias, Plaintiff points to an article published in the February 20,

2018 edition of the New York Law Journal, which quotes from an opinion the

Court authored in an unrelated matter, Zappin v. Cooper, 16 Civ. 5985 (KPF),

2018 WL 708369 (S.D.N.Y. Feb. 2, 2018), aff’d, 768 F. App’x 51 (2d Cir. 2019)

(summary order). (Dkt. #5). In that lengthy opinion, the Court applied

established law governing judicial immunity, sovereign immunity, the Rooker-

Feldman doctrine, and collateral estoppel. Id. The Court did not state (or even

suggest) that it had a predisposition against suits brought against judges or

prosecutors, nor does the undersigned harbor any such predisposition. Thus,


                                          7
Plaintiff is mistaken that the New York Law Journal article establishes the need

for recusal.

      Fourth, Plaintiff argues that the Court must harbor a bias against him

because the undersigned’s husband is a partner at the law firm of Proskauer

Rose LLP. Plaintiff claims that he has been “an adversary to Proskauer since

the early-mid 1980s to the present.” (Dkt. # 15 at 4). Specifically, Plaintiff

says: (i) he had a relationship with the wife of one of Proskauer’s clients,

causing the firm to allegedly “express[] severe bitterness” towards Plaintiff; and

(ii) he has had communications with lawyers at Proskauer relating to a dispute

currently occurring in Missouri between Plaintiff and one of Proskauer’s

clients. (Id.). Plaintiff does not allege that the undersigned’s spouse is involved

in either of the matters he cites. Nor does Plaintiff claim he is involved in any

disputes with Proskauer itself, or that any clients of Proskauer are involved in

this proceeding. Plaintiff has not reasonably alleged that either the

undersigned or her spouse has “an interest that could be substantially affected

by the outcome of the proceeding.” Pashaian v. Eccelston Props., Ltd., 88 F.3d

77, 83 (2d Cir. 1996) (quoting 28 U.S.C. § 455(b)(5)(iii)). Thus, the Court

concludes that recusal is not only unwarranted, but improper in this matter.

Other courts that have addressed similar questions have come to the same

conclusion. See Pashaian, 88 F.3d at 83 (“[I]t would simply be unrealistic to

assume ... that partners in today’s law firms invariably have an interest that

could be substantially affected by the outcome of any case in which the other

partner is involved.”); Six West Retail Acquisition, Inc. v. Sony Theatre Mgmt.


                                         8
Corp., 97 Civ. 5499 (LAP), 2003 WL 282187, at *7 (S.D.N.Y. Feb. 7, 2003) (“I

also reject plaintiff’s assertion that my husband’s firm’s representation of other

clients who have interests adverse to [him] in completely unrelated matters

would influence my impartiality in this case …. The fact that my husband’s

law firm from time to time may represent interests adverse to the plaintiff’s in

matters unrelated to the one before me here is a remote, contingent, indirect or

speculative concern that does not compel recusal.”).

      Finally, Plaintiff argues that the Court’s adverse ruling, dismissing with

leave to replead his Complaint, demonstrates the Court’s prejudice against

him. The law is clear, however, that “[r]ulings adverse to a party are not

regarded in and of themselves as evidence of such bias or prejudice as would

require recusal.” Bishop v. United States, No. 04 Civ. 3633 (CSH), 2004 WL

1497690, at *1 (S.D.N.Y. July 1, 2004). The Court dismissed Plaintiff’s

Complaint with leave to replead not because it harbored a bias against Plaintiff

and his claims or in favor of any of named Defendants, but because the Court

determined that the law mandated dismissal. Plaintiff’s claims that he was

personally maligned by the Court’s order are similarly unavailing. See United

States v. Carlton, 534 F.3d 97, 100 (2d Cir. 2008).

      In sum, Plaintiff has not proffered any allegations that could cause a

reasonable person, knowing all of the facts, to reasonably question the Court’s

impartiality. See Bayless, 201 F.3d at 126 (quoting Diamondstone, 148 F.3d at

120-21). Because the standards for recusal have not been met, the Court is




                                         9
prohibited from recusing itself from the case at this time. In re Aguinda, 241

F.3d at 201.

                                  APPEAL FEE

      Plaintiff also requests that he be permitted to pay the $500.00 filing fee

for his notice of appeal in three equal monthly installments. (Dkt. #13). The

Court reminds Plaintiff that no final judgment has been entered in this matter,

and thus no order or judgment exists from which Plaintiff may appeal. (See

Dkt. #9). Even if Plaintiff were seeking to appeal from a final judgment, the

appeal fee is due to the United States Court of Appeals for the Second Circuit,

and not to this Court. The Court does not consider itself capable of modifying

a litigant’s obligations owed to the Second Circuit. Accordingly, Plaintiff’s

request is denied.

                          TELEPHONIC CONFERENCE

      Finally, Plaintiff requests that the Court grant him a telephonic

conference in which to discuss his litigation. Plaintiff’s request is denied at

this time, because Plaintiff has not submitted an amended complaint to

discuss and no pending motions or applications exist at this time. Plaintiff is

again invited to file an amended complaint, to be filed on or before

September 15, 2019. (Dkt. #9).

                                  CONCLUSION

      For the foregoing reasons, the Court DENIES Plaintiff’s: (i) motion for

recusal; (ii) request for an alternative payment plan for the appeal fee; and




                                         10
(iii) request for a telephonic conference. The Clerk of Court is directed to

terminate the motion pending at docket entry 17.

       SO ORDERED.

Dated:        August 5, 2019
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




Sent by First Class Mail to:
James Couri
575 Madison Avenue, 10th Floor
New York, New York 10022




                                         11
